1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
7                            SOUTHERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                 )    Case No. 19CR4082-H
                                               )
10                              Plaintiff,     )
                                               )    Booking No. 24494-298
                         v.                    )
11                                             )
                                               )    JUDGMENT AND ORDER
12   MIGUEL ABASOLO-GARCIA (1),                )
                                               )    OF DISMISSAL
13                              Defendant.     )
                                               )
14                                             )
15
16         Based upon the motion of the United States, the Court grants the government’s
17   motion to dismiss without prejudice the Indictment in the above entitled case against
18   defendant Miguel Abasolo-Garcia. (Doc. No. 13.) The defendant is hereby discharged
19   as to this case only.
20         IT IS SO ORDERED AND ADJUDGED.
21
22         DATED: December 23, 2019 ________________________________
                                    HONORABLE MARILYN L. HUFF
23
                                    UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                              -1-
